Case 3:18-cv-01342-HES-PDB Document 200 Filed 07/01/20 Page 1 of 2 PageID 8309




                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

 DEPUY SYNTHES PRODUCTS, INC.,
 & DEPUY SYNTHES SALES, INC.,

              Plaintiffs,

 v.                                                      NO. 3:18-cv-1342-J-20PDB

 VETERINARY ORTHOPEDIC IMPLANTS, INC.,
 & [NAME REDACTED],

              Defendants.



                                         Order

       Considering the Federal Circuit’s extension of the stay of the order directing
 the clerk to unseal the amended complaint, see Docs. 125, 159, and the issues
 presented in the interlocutory appeal, see Doc. 128, the Court grants the unopposed
 motion by Veterinary Orthopedic Implants, Inc., to seal portions of the transcript of
 the closed hearing conducted on January 29, 2020, Doc. 181. The court reporter must
 redact the following lines and the entire word index from the transcript, Doc. 164,
 before filing the transcript on the public docket:

       Page 4, lines 19, 20;
       Page 5, lines 1 and 9–12;
       Page 12, lines 22–25;
       Page 13 through lines 1–6
       Page 16, lines 1–3
       Page 23, line 25
       Page 24, lines 8, 21, 22, 25
       Page 25, lines 2–6, 12, 14–17, 23
       Page 32, lines 1–3
       Page 33, line 14
       Page 34, line 6
       Page 35, line 23
       Page 37, line 8
Case 3:18-cv-01342-HES-PDB Document 200 Filed 07/01/20 Page 2 of 2 PageID 8310




       The redactions must remain in place until the close of the case or any appeal,
 whichever is later, or upon an order directing otherwise.

       Ordered in Jacksonville, Florida, on July 1, 2020.




 c:    Counsel of Record

       Linda J. Beumer, RPR
       Cornerstone Litigation Services, LLC
       301 West Bay St., Suite 1400
       Jacksonville, FL 32202




                                           2
